Citation Nr: 1603128	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-41 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1951 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for multiple myeloma, to include as due to exposure to herbicides.  The Veteran testified that he served onboard the USS Canberra and traveled from Formosa to Vietnam aboard that ship.  

Service connection may be presumed for multiple myeloma in veterans who were exposed to Agent Orange during service.  38 C.F.R. § 3.309(e).  

In the March 2014 rating decision, the RO found that the Veteran did not have Vietnam service.  The rating decision noted that the Veteran served aboard the USS Grand Canyon, USS Freemont, USS Marias and had four years of service in Antarctica.  

A Certificate of Retirement in evidence noted service aboard several vessels in addition to those considered by the RO in the March 2014 rating decision.  The certificate indicates that the Veteran served aboard the USS Grand Canyon, USS Putnan, USS Haynsworth, USS Canberra, USS Oxford and USS Marias.  
In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet. App. 313 (2015).  

At the hearing, the Veteran testified that the USS Canberra traveled to waters off of Vietnam.  Several of the vessels listed in the Veteran's retirement record were not addressed in the March 2014 rating decision which found no Vietnam service.   In accordance with Gray, further development must be conducted to determine where these ships that the Veteran served aboard were stationed, and whether any area meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and obtain the Veteran's complete personnel records.  All responses should be documented in the claims file, and the appellant should be notified of the status of all requests.

2.  Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether any of the ships that the Veteran served on during service were likely to have been exposed to herbicide spraying.  

3.  After the above development is completed, readjudicate the claim in consideration of any new policy or regulatory position taken by VA in light of the Gray case and all new evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




